I116th CONGRESS1st SessionH. R. 3373IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Ms. Titus (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Office of International Disability Rights, and for other purposes.
	
		1.Short titleThis Act may be cited as the Office of International Disability Rights Act.
		2.FindingsCongress finds the following:
			(1)The United States has shown leadership domestically on disability rights with the Americans with
			 Disabilities Act, and this leadership should be leveraged to support
			 international disability rights.
			(2)There are more than one billion persons with disabilities around the world, and 80 percent live in
			 developing countries.
			(3)60 percent of persons with disabilities are women.
			(4)Women with disabilities are more likely to experience sexual violence than women without
			 disabilities.
			(5)There are more than 90 million children with disabilities worldwide.
			(6)Children with disabilities are more likely to be malnourished than children without disabilities.
			(7)Persons with disabilities are subject to economic and social marginalization. The World Bank has
			 estimated the Gross Domestic Product loss due to disability to be between
			 $1.71 trillion and $2.23 trillion annually.
			(8)The inclusion of persons with disabilities is a fundamental part of democracy and essential to the
			 full realization of human rights.
			(9)The political participation and leadership of persons with disabilities, including those who
			 acquired a disability through conflict, is crucial to sustaining
			 democratic institutions.
			(10)Persons with disabilities face disadvantages in educational attainment, labor market outcomes,
			 financial stability, housing, and standard of living conditions.
			(11)Issues related to disability rights cut across all sectors, including democracy, human rights,
			 labor, global health, education, and disaster relief.
			(12)Persons with disabilities are members of all marginalized groups, including women, young people,
			 the LGBTI community, ethnic and religious minorities, internally displaced
			 people, and refugees.
			(13)The public presence of the Special Advisor for International Disability Rights at the Department of
			 State, first appointed in 2010, helped raise the visibility of persons
			 with disabilities in Department policies and programs and improved the
			 inclusion of disabilities in the Department’s annual Country Reports on
			 Human Rights Practices and Trafficking in Persons reports.
			(14)There is currently no mandate that all Department of State programming be disability inclusive and
			 the Department does not have a formal, publicly available disability
			 policy.
			3.Office of International Disability Rights
			(a)In generalThe Secretary of State shall establish an Office of International Disability Rights (referred to in
			 this section as the Office), which should be placed within the Bureau for Democracy, Human Rights, and Labor (DRL).
			(b)PurposeThe Office shall coordinate efforts of the United States Government, as directed by the Secretary,
			 regarding human rights for persons with disabilities and advancing the
			 status of persons with disabilities in United States foreign policy.
			(c)DutiesThe Office shall carry out the following:
				(1)Serve as the principal advisor to the Department of State on all matters related to international
			 rights for persons with disabilities.
				(2)Represent the United States in diplomatic and multilateral fora on matters relevant to the rights
			 of persons with disabilities and work to raise the profile of disability
			 across a broader range of organizations contributing to international
			 development efforts.
				(3)Work to ensure that disability inclusive practices and empowerment of persons with disabilities are
			 fully integrated into all United States foreign operations.
				(4)Conduct regular consultation with civil society organizations working to advance international
			 disability rights and empower persons with disabilities internationally.
				(5)Consult with other relevant offices at the Department of State that are responsible for drafting
			 annual reports documenting progress on human rights to include references
			 to instances of discrimination, prejudice, or abuses of persons with
			 disabilities wherever applicable.
				(6)Advise the Department of State’s Bureau of Human Resources Development on the hiring and
			 recruitment and overseas practices of civil service employees and foreign
			 service officers with disabilities and their family members with chronic
			 medical conditions or disabilities.
				(d)SupervisionThe Office shall be headed by a Special Advisor for International Disability Rights. The Special
			 Advisor should be a person of recognized distinction in the field of
			 disability rights.
			(e)ConsultationThe Secretary shall direct Ambassadors at Large, Representatives, Special Envoys, and coordinators
			 working on human rights to consult with the Office to promote the human
			 rights and full participation in international development activities of
			 all persons with disabilities.
			4.Training
			(a)In generalThe Secretary of State shall require online or in-person mandatory disability inclusion training
			 for all civil service and foreign service personnel of the Department of
			 State and chiefs of mission, including on—
				(1)how to develop solicitations, programming, budgets, and policies that are inclusive;
				(2)how to ensure a disability-inclusive work environment;
				(3)how to conduct disability-inclusive analyses of laws and programming;
				(4)how to support local disabled people’s organizations; and
				(5)how to ensure nongovernmental organizations that receive funding from the Department mainstream
			 disability rights throughout all programs.
				(b)Foreign service officersThe Secretary shall ensure that training for foreign service officers under subsection (a) should
			 include country-specific and cultural considerations.
			5.Disability inclusion in foreign policy
			(a)Sense of CongressIt is the sense of Congress that, since international disability rights is foundational to
			 development, national security, and economic outcomes, disability
			 inclusion should be mainstreamed through all foreign assistance and
			 programming.
			(b)Formal policy for disability inclusion
				(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall
			 develop and adopt a formal policy for disability inclusion in the
			 Department of State.
				(2)Matters to be includedSuch policy should include information and guidance on the Department’s approach to disability
			 inclusion in United States foreign assistance programming, including—
					(A)recruiting and hiring, employment, overseas assignments, accessibility, foreign assistance, program
			 monitoring and evaluation, and reporting; and
					(B)access and inclusion at the Department’s headquarters and United States diplomatic posts.
					(3)ConsultationIn developing and adopting such policy, the Secretary shall consult with—
					(A)disabled person’s organizations and international nongovernmental organizations working on
			 disability rights; and
					(B)the Administrator of the United States Agency for International Development (USAID) to promote
			 coherence of such policy with USAID’s formal disability policy.
					(4)Public availabilityThe Secretary shall publish such policy on a publicly available website of the Department.
				6.Report and briefing requirements
			(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall submit a report and provide a briefing to the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate on the steps taken to
			 implement this Act.
			(b)Matters To be includedThe report and briefing required by subsection (a) shall include—
				(1)an explanation of policies and programs to fulfill—
					(A)the duties of the Office of International Disability Rights under section 3; and
					(B)the training requirements under section 4;
					(2)the status of efforts to mainstream disability rights throughout Department of State programming
			 without regard to whether such programming is specifically directed toward
			 persons with disabilities;
				(3)explanation of disability-specific programming across the Department;
				(4)any policy, programming, or human resources gaps to mainstreaming disability rights throughout the
			 Department and plans to address gaps through appropriate mechanisms;
				(5)progress made on the realization of the rights of persons with disabilities as a result of
			 Department policies and programming; and
				(6)recommendations for legislative actions to fully implement the matters described in paragraphs (1)
			 through (5).
				